IN THE
                             TENTH COURT OF APPEALS

                                  No. 10-19-00019-CR

JUAN GABRIEL CERVANTES,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                              From the 361st District Court
                                  Brazos County, Texas
                            Trial Court No. 14-04555-CRF-361


                                        ORDER


       Appellant’s Motion to Extend Time to File Notice of Appeal was filed on January

14, 2019. In the motion, appellant asserts that he was convicted on December 5, 2018, but

due to a mistake, did not timely file a notice of appeal. He also asserts that a notice of

appeal was filed with the trial court on January 14, 2019, and attached a copy of the notice.

Appellant requests an extension of time to file the notice of appeal until the date it was

filed in the trial court.

       Because the notice of appeal and the motion for extension of time were filed in the
proper locations within 15 days after the date of the deadline for filing the notice of

appeal, appellant’s motion is granted. See TEX. R. APP. P. 26.3.

        Accordingly, appellant’s notice of appeal was timely filed with the trial court on

January 14, 2019.

                                          PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Motion granted
Order issued and filed January 23, 2019




Cervantes v. State                                                                  Page 2